This is a driving-while-intoxicated case, which arose and was tried in Sherman County. The jury found appellant guilty and assessed "his punishment at ten (10) days in the county jail."
Upon the verdict, the trial court entered judgment directing that appellant "be committed to the custody of the Sheriff, who shall forthwith confine him in the jail of Moore County, Texas, (there being no safe jail in this, Sherman County) for ten (10) days from this date, and until said costs are fully paid."
Appellant insists that the trial court was without authority to direct that he be confined in the Moore County jail, or in any *Page 79 
other jail save and except the county jail of Sherman County, and that, by reason thereof, the judgment rendered is invalid.
Ordinarily, the particular place where a prisoner is to be confined is an administrative detail, and not one for the judiciary. Where a jail sentence is imposed, it is the duty of the sheriff to see that the prisoner is confined in the jail of the county where the conviction was obtained. If there be no jail in said county, or if the jail therein provided be insufficient for any reason, then the sheriff may confine the prisoner in some jail that is adequate. 24 C.J.S. (Criminal Law), P. 1246, Sec. 2000.
It follows, from what has been said, that, in the instant case, the judgment of the trial court is reformed so as to provide that appellant be confined in the Sherman County jail for a period of ten days. If there be no adequate or sufficient jail in Sherman County, the sheriff may confine appellant in the jail of some other county that is adequate, for the period of time mentioned.
As so reformed, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.